NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 18, 2019*
                                Decided October 22, 2019

                                          Before

                           JOEL M. FLAUM, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 19-1207

ABDUL MOHAMMED,                                    Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 18 C 2503
DUPAGE LEGAL ASSISTANCE
FOUNDATION, et al.,                                Jorge L. Alonso,
    Defendants-Appellees.                          Judge.

                                        ORDER

       Abdul Mohammed sued the DuPage Legal Assistance Foundation and some of
its employees under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., for
withdrawing from its representation of him in his divorce suit and limiting his access to
another legal-aid attorney. The district court dismissed the complaint for failure to state
a claim. Because Mohammed did not adequately allege a disability, we affirm.



       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1207                                                                          Page 2

       This suit arises from Mohammed’s divorce proceedings, which began in 2016.
Because this suit was dismissed under Federal Rule of Civil Procedure 12(b)(6), we
assume the truth of the facts alleged in the complaint and its exhibits, Freeman v. Metro.
Water Reclamation Dist. of Greater Chi., 927 F.3d 961, 963 (7th Cir. 2019), and construe
them liberally in Mohammed’s favor, Nichols v. Mich. City Plant Planning Dep’t, 755 F.3d
594 (7th Cir. 2014). Cecilia Najera, the executive director of the Foundation, represented
Mohammed in his divorce proceedings for several months. She withdrew from that
representation in 2018. The same day that she withdrew, the Foundation’s manager told
Mohammed that he could not apply for legal aid from the Foundation without the
approval of its Board of Directors.

        Mohammed responded with this short-lived suit. He invoked Title III of the
ADA, which bars public accommodations from discriminating against persons with
disabilities. (He also brought a claim under Title II, which applies to public entities, but
he has abandoned that claim on appeal.) Mohammed alleges that women and those
without “Emotional Disabilities” who seek legal aid from the Foundation are not
required to seek approval of its Board of Directors. He adds that he was the first
applicant in the Foundation’s 43-year history whose legal-aid application required the
Board’s approval. After allowing Mohammed a chance to amend his complaint to cure
its defects, the district court dismissed the suit for failure to state a claim. It reasoned
that Mohammed’s Title III claim failed because he did not allege that a protected
disability led to the defendants’ actions.

       Title III of the ADA prohibits discrimination “on the basis of disability in the full
and equal enjoyment of the goods, services, facilities, privileges, advantages, or
accommodations of any place of public accommodation.” 42 U.S.C. § 12182(a). We
review de novo the dismissal of Mohammed’s claim. Loja v. Main St. Acquisition Corp.,
906 F.3d 680, 683 (7th Cir. 2018). To survive dismissal, Mohammed needed to state that
the Foundation is a place of public accommodation, 42 U.S.C. § 12181(7), and that it
denied services to him because of an alleged disability. A.H. by Holzmueller v. Ill. High
Sch. Ass’n, 881 F.3d 587, 592–93 (7th Cir. 2018).

       We may assume that the Foundation qualifies as a public accommodation;
nonetheless Mohammed’s claim fails because he does not allege a disability. It “does
not take much to allege discrimination.” See Wigginton v. Bank of Am. Corp., 770 F.3d 521,
522 (7th Cir. 2014); see also Swanson v. Citibank, N.A., 614 F.3d 400, 405 (7th Cir. 2010).
“[B]ut some theories of recovery require more detail than others in order to give the
No. 19-1207                                                                            Page 3

required notice.” Freeman, 927 F.3d at 965. In a disability-discrimination case, the
plaintiff normally “must allege what exactly makes him disabled.” Id.

       Despite receiving a chance to do so, Mohammed never alleged “what exactly
makes him disabled.” Freeman, 927 F.3d at 965. Those charging a violation of the ADA
must allege a disability “within the meaning of the Act.” Tate v. SCR Medical Transp.,
809 F.3d 343, 345 (7th Cir. 2015). A disability is “(i) a physical or mental impairment that
substantially limits one or more of the major life activities of such individual; (ii) a
record of such an impairment; or (iii) being regarded as having such an impairment.”
28 C.F.R. § 36.105(a)(1). Mohammed’s complaint alleges vaguely that he has “Emotional
Disabilities,” but he never identifies what these are. Moreover, he does not allege that
these disabilities substantially limit a major life activity, that he has a record of any
disability, or that the Foundation regarded him as disabled. Because Mohammed failed
to identify his disabilities after receiving a chance to cure his complaint’s defects, the
Foundation did not have fair notice of his claim. Therefore, the district court properly
dismissed the suit. See Tate, 809 F.3d at 345.

                                                                              AFFIRMED